   8:10-cr-00306-JFB-MDN Doc # 51 Filed: 05/29/20 Page 1 of 1 - Page ID # 130



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintif f ,                                        8:10CR306

         vs.
                                                                 ORDER ON APPEARANCE FOR
JOHN F. VANDRY,                                                SUPERVISED RELEASE VIOLATION

                         Def endant.


        The def endant appeared bef ore the Court on May 29, 2020 regarding Petition f or Of f ender
Under Supervision [43]. Julie B. Hansen represented the def endant. Martin J. Conboy, IV represented
the government. The def endant was advised of the alleged violation(s) of supervised release, right to
retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
        The def endant f reely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court f inds probable cause as alleged in the petition to
believe the def endant violated the terms of supervised release and the def endant should be held to
answer f or a f inal dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The def endant shall appear
personally f or a f inal dispositional hearing bef ore Senior U.S. District Judge Joseph F. Bataillon in
Courtroom No. 3, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
11:00 a.m. on July 7, 2020.
        The government moved f or detention based upon risk of f light and danger. The def endant is
not in f ederal custody and requests a detention hearing upon coming into f ederal custody. The
def endant shall be af f orded the right to a detention hearing upo n coming into f ederal custody and the
government's motion f or detention is held in abeyance.
        The def endant shall be returned to the custody of Nebraska state authorities pending the f inal
disposition of this matter. The U.S. Marshal f or the District of Nebraska is directed to place a detainer
with the correctional of ficer having custody of the def endant.
        IT IS SO ORDERED.


        Dated this 29th day of May, 2020.

                                                         BY THE COURT:

                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
